Name: Commission Implementing Decision (EU) 2015/205 of 6 February 2015 amending Decision 2006/415/EC on protective measures in relation to an outbreak of highly pathogenic avian influenza of the subtype H5N1 in poultry in Bulgaria (notified under document C(2015) 699) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  agricultural policy;  regions of EU Member States
 Date Published: 2015-02-10

 10.2.2015 EN Official Journal of the European Union L 33/48 COMMISSION IMPLEMENTING DECISION (EU) 2015/205 of 6 February 2015 amending Decision 2006/415/EC on protective measures in relation to an outbreak of highly pathogenic avian influenza of the subtype H5N1 in poultry in Bulgaria (notified under document C(2015) 699) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Having regard to Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (3), and in particular Article 63(3) thereof, Having regard to Regulation (EU) No 576/2013 of the European Parliament and of the Council of 12 June 2013 on the non-commercial movement of pet animals and repealing Regulation (EC) No 998/2003 (4), and in particular Article 36(1) thereof, Whereas: (1) Commission Decision 2006/415/EC (5) lays down certain protection measures to be applied in order to prevent the spread of highly pathogenic avian influenza, including the establishment of areas A and B following a suspected or confirmed outbreak of that disease. Those areas are listed in the table set out in the Annex to that Decision. (2) Following a confirmed outbreak of highly pathogenic avian influenza of subtype H5N1 in Bulgaria, that Member State took protection measures pursuant to Decision 2006/415/EC and established areas A and B, as provided for in Article 4 of that Decision. (3) The Commission has examined those measures in collaboration with Bulgaria, and considers that the borders of Areas A and B established by the competent authority in that Member State are at a sufficient distance to the actual location of the outbreak. Areas A and B in Bulgaria can therefore be confirmed and the duration of that regionalisation fixed. (4) Areas A and B in Bulgaria should be listed in the Annex to Decision 2006/415/EC. (5) The Annex to Decision 2006/415/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2006/415/EC is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 6 February 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) OJ L 10, 14.1.2006, p. 16. (4) OJ L 178, 28.6.2013, p. 1. (5) Commission Decision 2006/415/EC of 14 June 2006 concerning certain protection measures in relation to highly pathogenic avian influenza of the subtype H5N1 in poultry in the Community and repealing Decision 2006/135/EC (OJ L 164, 16.6.2006, p. 51). ANNEX ANNEX PART A Area A as established in accordance with Article 4(2): ISO Country Code Member State Area A Date until the measures provided in Article 5 are applicable in accordance with Article 4(4)(b)(iii) Code (if available) Name BG Bulgaria Area comprising: 5 March 2015 Protection zone: 52279 Konstantinovo Surveillance zone: 07079 From the town of Burgas the parts:  Meden rudnik  Gorno ezerovo  Varli bryag 21141 Dimchevo 80916 Cherni vrah 57337 Polski izvor 43623 Livada 23604 Drachevo 20273 Debelt 58400 Prisad PART B Area B as established in accordance with Article 4(2): ISO Country Code Member State Area B Date until the measures provided in Article 5 are applicable in accordance with Article 4(4)(b)(iii) Code (if available) Name BG Bulgaria Area comprising: 5 March 2015 BGS04 Burgas municipality BGS08 Kameno municipality BGS21 Sozopol municipality From Sredets municipality: 63055  Rosenovo 17974  Sredec 24712  Djulevo 70322  Suhodol 30168  Zagortsi 65560  Svetlina 03455  Belila 59015  Panchevo From Pomorie municipality: 57491  Pomorie 35691  Kamenar 00271  Aheloi 35033  Kableshkovo 44425  Laka